Citation Nr: 1200007	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  08-11 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously-denied claim of entitlement to service connection for a left knee disorder, to include as secondary to service-connected status post arthroscopy and subtotal lateral meniscectomy of the right knee, and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been submitted sufficient to reopen a previously-denied claim of entitlement to service connection for a left shoulder disorder and, if so, whether service connection is warranted.  

3.  Whether new and material evidence has been submitted sufficient to reopen a previously-denied claim of entitlement to service connection for a cervical spine disorder and, if so, whether service connection is warranted.  

4.  Whether new and material evidence has been submitted sufficient to reopen a previously-denied claim of entitlement to service connection for a right shoulder disorder and, if so, whether service connection is warranted.  

5.  Whether new and material evidence has been submitted sufficient to reopen a previously-denied claim of entitlement to service connection for a right hip disorder, to include as secondary to service-connected status post arthroscopy and subtotal lateral meniscectomy of the right knee, and, if so, whether service connection is warranted.  

6.  Whether new and material evidence has been submitted sufficient to reopen a previously-denied claim of entitlement to service connection for a left ankle disorder, to include as secondary to service-connected status post arthroscopy and subtotal lateral meniscectomy of the right knee, and, if so, whether service connection is warranted.  

7.  Entitlement to an effective date earlier than February 2, 2007, for a compensable evaluation for service-connected status post arthroscopy and subtotal lateral meniscectomy of the right knee.  

8.  Entitlement to an evaluation in excess of 10 percent for service-connected status post arthroscopy and subtotal lateral meniscectomy of the right knee prior to March 5, 2009, and from May 1, 2009.  

9.  Entitlement to an initial evaluation in excess of 10 percent prior to November 5, 2008, and in excess of 20 percent from November 5, 2008, for service-connected arthritic changes of the lumbar spine.  

10.  Entitlement to an earlier effective date prior to February 2, 2007, for the grant of service connection for arthritic changes of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to June 1998.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

In the April 2007 rating decision, the RO increased the evaluation for the Veteran's service-connected right knee disability from noncompensable (zero percent) to 10 percent disabling, effective February 2, 2007.  Also, in a March 2009 rating decision, the RO increased the evaluation for the Veteran's service-connected arthritic changes of the lumbar spine from 10 percent to 20 percent disabling, effective November 5, 2008.  However, as these increases did not constitute full grants of the benefits sought, the Veteran's right knee and lumbar spine claims remain in appellate status for both the period before and after February 2, 2007, and November 5, 2008, respectively.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

In an April 2009 rating decision, the RO granted the Veteran's claim of entitlement to a temporary total evaluation for his service-connected status post arthroscopy and subtotal lateral meniscectomy of the right knee based on convalescence after surgery, pursuant to 38 C.F.R. § 4.30 (2011).  This award was made effective from March 5, 2009 to April 30, 2009, and a 10 percent evaluation was assigned thereafter.  Further, in an August 2009 rating decision, the RO granted the Veteran's claim of entitlement to service connection for left hip bursitis; a 10 percent evaluation was assigned, effective May 27, 2009.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with those decisions, and thus, those issues are not before the Board and will be discussed no further.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  

The issue of whether there was clear and unmistakable error (CUE) in the October 1998 rating decision which denied the Veteran's claim of entitlement to service connection for a lumbar spine condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Indeed, the RO has neither provided the Veteran with the laws and regulations concerning such claims nor analyzed the facts of the Veteran's claim under such.  As will be further discussed below, this claim bears directly on the Veteran's claim of entitlement to an earlier effective date prior to February 2, 2007, for the grant of service connection for arthritic changes of the lumbar spine.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

Characterization of issues on appeal

As will be further discussed below, the Veteran was previously denied service connection for, among other disorders, a left knee disorder, a right hip disorder and a left ankle disorder.  The Veteran has recently claimed that his left knee, right hip and left ankle disorders are secondary to his service-connected right knee disability.  See e.g., a statements from the Veteran dated in April 2009 and June 2009.  The Board observes that a new etiological theory does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Accordingly, these claims have been recharacterized and are as stated on the title page of this decision.  

The issues of (1) entitlement to service connection for a cervical spine disorder, (2) entitlement to service connection for a right shoulder disorder, (3) entitlement to service connection for a right hip disorder, to include as secondary to service-connected status post arthroscopy and subtotal lateral meniscectomy of the right knee, (4) entitlement to service connection for a left ankle disorder, to include as secondary to service-connected status post arthroscopy and subtotal lateral meniscectomy of the right knee, (5) entitlement to an evaluation in excess of 10 percent for service-connected status post arthroscopy and subtotal lateral meniscectomy of the right knee prior to March 5, 2009, and from May 1, 2009, (6) entitlement to an initial evaluation in excess of 10 percent prior to November 5, 2008, and in excess of 20 percent from November 5, 2008, for service-connected arthritic changes of the lumbar spine, and (7) entitlement to an earlier effective date prior to February 2, 2007, for the grant of service connection for arthritic changes of the lumbar spine, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1998 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a left knee disorder, a left shoulder disorder, a cervical spine disorder, a right shoulder disorder, a right hip disorder and a left ankle disorder.  The Veteran was notified of that decision, but did not initiate an appeal.  The October 1998 rating decision is final.  

2.  The evidence received since the October 1998 rating decision, by itself or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a left shoulder disorder.

3.  Some of the evidence received since the October 1998 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for a left knee disorder, a cervical spine disorder, a right shoulder disorder, a right hip disorder and a left ankle disorder, and raises a reasonable possibility of substantiating the claims.  

4.  Resolving all reasonable doubt in favor of the Veteran, his left knee disorder is causally-related to his service-connected status post arthroscopy and subtotal lateral meniscectomy of the right knee.  

5.  The Veteran's claim for an increased evaluation for his service-connected status post arthroscopy and subtotal lateral meniscectomy of the right knee was received by the RO on February 2, 2007.  

6.  A private treatment record from C.H.C, D.O. dated February 8, 2006, reflects that the symptomatology associated with the Veteran's service-connected status post arthroscopy and subtotal lateral meniscectomy of the right knee more closely approximates slight, recurrent subluxation or instability of the right knee.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2011).  

2.  Evidence received since the October 1998 rating decision denying the Veteran's claim of entitlement to service connection for a left shoulder disorder is not new and material, and the Veteran's claim has not been reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2011).

3.  The evidence received subsequent to the October 1998 rating decision is new and material and the claims of entitlement to service connection for a left knee disorder, a cervical spine disorder, a right shoulder disorder, a right hip disorder and a left ankle disorder are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

4.  Service connection for a left knee disorder is warranted.  38 U.S.C.A. § 1110 West (2002); 38 C.F.R. § 3.310 (2011).  

5.  The requirements for effective date of February 8, 2006, for the assignment of a 10 percent evaluation for the Veteran's service-connected status post arthroscopy and subtotal lateral meniscectomy of the right knee have been met.  38 U.S.C.A. §§ 1155, 5110(b)(2); (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.157, 3.400 (o)(2), 4.1 - 4.14, 4.71(a), Diagnostic Code 5257 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (the VCAA)  

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (the Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

In the decision below, the Board has reopened the Veteran's previously-denied claims of entitlement to service connection for a left knee disorder, a cervical spine disorder, a right shoulder disorder, a right hip disorder and a left ankle disorder, and, therefore, regardless of whether the requirements of Kent have been met with regard to those issues, no harm or prejudice to the Veteran has resulted.  Thus, any defect in providing notice and assistance to the Veteran concerning those claims was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The Board finds that the VCAA duty to notify was satisfied by letters sent to the Veteran in March 2007 and May 2009.  Specifically, the March 2007 VCAA letter provided the Veteran with the laws and regulation pertaining to direct service connection, how VA determine disability ratings and effective dates as per the Court's decision in Dingess and provided the Veteran with the notice of and reasons for the prior final denial of his left shoulder claim as per the Court's holding in Kent.  The was sent prior to the initial unfavorable decision by the AOJ in April 2007, and thus, there is no timing error with respect to this notice.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

The Board observes that the Veteran was not notified of the pertinent law and regulations relating to claims asserted under the theory of secondary service connection until his receipt of the May 2009 VCAA letter.  While this notice was not given prior to the initial adjudication of the Veteran's claims in April 2007, this timing defect was cured when the Veteran's claims were readjudicated in the June 2009 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).  

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  

The Veteran was afforded QTC examination in March 2007 as well as VA examinations in November 2008 and May 2009 in connection with his claims.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Concerning the March 2007 QTC examination and the November 2008 VA examination, the Board notes that the Veteran's VA claims file was not available for review by the examiners.  .  In many instances, the Court has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The [VA] examiner should have the Veteran's full claims file available for review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  However, the Court has held that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the Veteran's past medical history."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

Review of these examination reports reflects that the Veteran was examined and the VA examiner recorded objective findings and the Veteran's subjective complaints pertinent to the Veteran's claims.  Accordingly, the Board finds that these examinations are adequate for the purposes of this decision.  

Concerning the May 2009 VA examination report, as will be further discussed below, the offered opinion was contradicting, and thus, inadequate for the purposes of deciding the Veteran's left knee claim.  This was noted by the RO, and the May 2009 VA examiner was requested to provide a clarifying opinion in an December 2009 addendum.  While this was completed, it appears that this evidence was not considered by the RO in a SOC or SSOC prior to certification to the Board, and neither the Veteran nor his representative waived local jurisdiction of the evidence.  38 C.F.R. § 20.1304(c) (2011).  However, since the Board has granted the Veteran's left knee claim to the fullest extent, a remand so that the RO can consider this evidence is unnecessary and avoidable.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Direct and Secondary Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.

Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

New and Material Evidence

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

The Board notes that in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Discussion

The Veteran's claims of entitlement to service connection for a left knee disorder, a left shoulder disorder, a cervical spine disorder, a right shoulder disorder, a right hip disorder and a left ankle disorder were originally denied by the RO in the October 1998 rating decision.  The Veteran was provided notification of the decision and his appellate and procedural rights.  The Veteran failed to appeal this decision, and it became final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2011).  

The evidence on file at the time of the previous final denial in October 1998 consisted of the Veteran's service treatment records, the report of the September 1998 VA orthopedic and general medical examinations and statements from the Veteran.  In the April 2007 rating decision, the RO denied the Veteran's claim presently on appeal because, although he service treatment records reflected in-service complaints of and treatment for disorders relating to his left knee disorder, left shoulder disorder, cervical spine disorder, right shoulder disorder, right hip disorder and left ankle disorder, current diagnoses for these conditions were not of record.  In sum, despite element (2) being demonstrated for all of the claimed disorders, there was a lack of elements (1) and (3) at the time of the October 1998 rating decision.  

As the previous denial of these service connection claims was premised on a finding that there was no evidence of current diagnoses, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to tend to show that the Veteran's currently had been diagnosed with either a left knee disorder, a left shoulder disorder, a cervical spine disorder, a right shoulder disorder, a right hip disorder and/or a left ankle disorder.

In the April 2007 rating decision, the RO determined that new and material evidence had been submitted sufficient to reopen the Veteran's cervical spine disorder claim; however, the claim was denied on the merits.  The RO did not reopen the remainder of the Veteran's previously-denied claims, determining that new and material evidence had not been submitted.  The Veteran expressed disagreement with the April 2007 rating decision and subsequently perfected the present appeal.  During the pendency of the appeal, the RO also reopened and denied the Veteran's left knee disorder claim in a SSOC dated in June 2009.  

Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The evidence associated with the claims file subsequent to the October 1998 rating decision includes private treatment records the reports of the March 2007 and August 2009 QTC examinations, the reports of the November 2008 and May 2009 VA examinations, the December 2009 addendum to the May 2009 VA examination and statements from the Veteran.  

Left Shoulder

Concerning the Veteran's left shoulder claim, the September 1998 VA examination report noted that the Veteran complained of "bilateral shoulder discomfort," but x-rays of the left shoulder were "normal" and the VA examiner noted that the Veteran demonstrated a full range of motion of the left shoulder with no signs of instability or neurological symptomatology.  The September 1998 VA examiner reported that the Veteran's left shoulder was unremarkable upon clinical evaluation was "minimally symptomatic."  See the September 1998 VA examination report.  

The evidence of record since the October 1998 rating decision fails to reflect that the Veteran has been diagnosed with a left shoulder disorder.  Indeed, reports of the March 2007 and August 2009 QTC examinations and the November 2008 and May 2009 VA examinations fail to provide any diagnosis relating to the Veteran's left shoulder.  Moreover, the Veteran's private treatment records fail to reflect that the Veteran complained of or was treated for a left shoulder condition.  

The Board notes that, even if these reports reflected the Veteran's complaints of pain in the left shoulder, which they do not, such evidence would be new, but not material.  Instead, such reports would be redundant and cumulative of the September 1998 VA examination report which was associated with the claims file at the time of the October 1998 rating decision.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  Further, the Veteran's May 2007 statement that he currently has a left shoulder "condition" is also cumulative and redundant of his statements which were of record at the time of the October 1998 rating decision.  

In passing, the Board observes that the Veteran's May 2007 statement reflects that he experiences left shoulder pain.  See the Veteran's May 2007 statement.  However, even if this evidence was new, which it is not, the Court has firmly held that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

The Board finds that the evidence submitted by the Veteran since the October 1998 rating decision is cumulative and redundant of evidence of record at the time of that decision, and moreover, fails to raise a reasonable possibility of substantiating the claim (i.e., fails to reflect that the Veteran has been diagnosed with a left shoulder disorder).  

When the evidence is equally for and against a claim, the Board gives the Veteran the benefit of the doubt; however, when, as here, the preponderance of the evidence is against his claim, the rule is inapplicable.  See 38 U.S.C.A. §§ 5107(b), 5108; 38 C.F.R. § 3.156(a).  The petition to reopen a claim of service connection for a left shoulder disorder is denied.  See 38 C.F.R. 3.156(a).

Left Knee, Cervical Spine, Right Shoulder, Right Hip and Left Ankle

Concerning the Veteran's left knee, cervical spine, right shoulder, right hip and left ankle claims, as noted above, these claims were denied by the RO in the October 1998 rating decision because the evidence of record failed to reflect current diagnoses of these claimed disorders.  After review of the Veteran's VA claims file, the Board concludes that new and material evidence (i.e., relating to unestablished facts necessary to substantiate the claims and raising a reasonable possibility of substantiating the claims), has been submitted.  

Specifically, the Veteran has been diagnosed with degenerative joint disease of the cervical spine, right shoulder and left knee.  See a September 1998 x-ray report from C.L.C., D.O., a March 2006 private treatment record from R.G.H., M.D. and a November 2008 private treatment record from G.H.R., M.D., respectively.  Moreover, the Board notes that an October 2008 MRI of the Veteran's left knee showed an "abnormal linear signal in the medial meniscus posterior horn without extension to an articulate surface" which "may represent an intrasubstance degenerative change or a contained intrasubstance tear."  See an October 2008 MRI report of the left knee from M.K.C., D.O.  Concerning the Veteran's right hip and left ankle, the Board observes that a February 2006 statement from C.H.C., D.O. reflects that the Veteran suffers from "joint dysfunction" secondary to his service-connected right knee disability.  See a February 2006 statement from C.H.C., D.O.  While this evidence fails to render specific diagnoses concerning the Veteran's left ankle and right hip, it does allude to current diagnoses and a possible nexus between possible right hip and left ankle disorders and the Veteran's service-connected right knee disability, and thus, relates to unestablished facts necessary to substantiate the claims and raises the possibility of substantiating such.  

In sum, the Board finds that the aforementioned evidence concerning the Veteran's left knee, cervical spine right shoulder right hip and left ankle disorders is "new" and "material", as it was not before the Board at the time of the October 1998 rating decision, relates to unestablished facts necessary to substantiate the claims and raises the possibility of substantiating the claims.  As noted above, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  See Shade, supra.  

Accordingly, the Veteran's request to reopen his previously-denied claims of entitlement to service connection for a left knee disorder, a cervical spine disorder, a right shoulder disorder, a right hip disorder and a left ankle disorder is granted.  

The Board concludes that further development is necessary prior to the Board's adjudication of the Veteran's cervical spine, right shoulder, right hip and left ankle claims.  Thus, those issues will be further discussed in the Remand portion of this decision.  However, the Board concludes that the evidence of record is sufficient to properly adjudicate the Veteran's left knee claim, and thus, it is discussed immediately below.  

Service Connection - Left Knee

The Veteran's request to reopen his previously-denied claim of entitlement to service connection for a left knee disorder has been reopened.  After a review of the record, the Board concludes that service connection for a left knee disorder is warranted.  

Preliminarily, the Board finds that adjudication of the reopened claim of entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disability, on a de novo basis, is appropriate at this juncture.  The case at hand is similar to Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In Hickson, the Court stated that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.  That notwithstanding, the Court in Hickson concluded that the RO had already "de facto" reopened the claim, and thus the Board was considering an issue already decided below.  Here, a review of the appealed April 2007 rating decision reflects that the RO reopened and considered this claim on the merits.  Thus, the Board's proceeding with this case, without a remand to the RO, will not prejudice the Veteran.

The laws and regulations pertaining to direct and secondary service connection have been recounted, and for the sake of economy, will not be repeated.  Since the Board is granting the Veteran's left knee disorder claim under the theory of secondary service connection, the facts will not be analyzed under the theory of direct service connection.  

In the present case, it is uncontroverted that the Veteran has been diagnosed with degenerative joint disease and a possible meniscus tear of the left knee and service connection for a right knee disability has been in effect since June 30, 1998.  See the October 2008 and November 2008 private treatment records from M.K.C., D.O. and G.R.H., M.D., respectively, and the October 1998 rating decision.  As such, elements (1) and (2) under 38 C.F.R. § 3.310(a) have been demonstrated.  

Concerning element (3), evidence that the Veteran's left knee disorder was caused or aggravated by his service-connected right knee disability, the Board notes that there are two nexus opinions of record: an opinion from the December 2009 VA examination, which is against the Veteran's claim, and an April 2009 statement from M.B.M., D.O. which is favorable to the Veteran's claim.  The Board will discuss these nexus opinions in turn.  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993). 

In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part: 

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..." 

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The Board has reviewed the conflicting evidence of record and notes certain strengths and weaknesses with each of the opinions.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim).  

In favor of the Veteran's claim is the April 2009 statement from M.B.M., D.O., asserting "it is more likely that the problems associated with [the Veteran's] left hip and knee are directly related to the injury to his right knee."  See the April 2009 statement from M.B.M., D.O.  The Board observes that M.B.M., D.O. did not review the Veteran's VA claims file prior to providing the April 2009 nexus opinion.  In many instances, the Court has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The [VA] examiner should have the Veteran's full claims file available for review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  However, the Court has held that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the Veteran's past medical history."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

Although the M.B.M., D.O. did not have the claims file to review, the Veteran's private treatment records were reviewed and pertinent facts concerning the Veteran's medical history were recounted.  Indeed, the statement is thorough and supported by medical evidence of record.  Accordingly, the Board finds that the April 2009 statement from M.B.M., D.O. is adequate for the purposes of this decision and should be afforded considerable probative weight.  See Barr, supra; see also, 38 C.F.R. § 4.2 (2011).  

On the other hand, review of the May 2009 VA examination report reflects that the VA examiner reviewed the Veteran's VA claims file, conducted an interview with and examination of the Veteran and erroneously gave a contradicting opinion concerning the etiology of his left knee disorder.  See the May 2009 VA examination.  Specifically, the VA examiner first stated that "[the Veteran's] left knee condition is likely [the] result of right knee condition as the left knee examination is normal during this examination and there is no abnormal gait noticed in this examination."  This contradictory statement appears to be the result of a clerical or typographical error.  Second, the VA examiner opined that the Veteran's possible partial meniscus tear of the left knee was less likely as not related to his service-connected right knee disability and more likely than not related to direct trauma to or twisting motion of the left knee.  See the May 2009 VA examination report.  

Initially, the Board agrees with the RO that the VA examiner's May 2009 nexus opinion is inadequate for the purposes of this decision.  See Barr, supra.  Specifically, the VA examiner's first statement is contradictory in its face, and the second statement fails to provide any reasoning for the offered opinion.  The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The VA examiner's contradictory opinion was noted by the RO, and the May 2009 VA examiner was requested to offer a clarifying opinion.  In the December 2009 addendum to the May 2009 VA examination, the VA examiner clarified the May 2009 opinion, changing her first statement to an unfavorable nexus opinion, and reiterating her second statement from the May 2009 VA examination report.  See the December 2009 addendum to the May 2009 VA examination report.  

However, without discussing the substance of the December 2009 addendum opinion, it appears that the RO has not considered this evidence.  Indeed, neither the Veteran nor his representative waived original consideration of this evidence by the RO as per 38 C.F.R. § 20.1304(c) (2011).  Accordingly, this evidence should not be considered by the Board in the first instance.  

In sum, the nexus evidence of record consists of the probative statement from M.B.M., D.O. in favor of the Veteran's claim and the inadequate opinion contained within the May 2009 VA examination report.  Even if the Board were to consider the December 2009 addendum opinion which is unfavorable to the Veteran's claim, the nexus evidence of record would at least be in equipoise.  In such cases, the Board resolves all reasonable doubt in the Veteran's favor, and element (3) has been demonstrated.  See Gilbert, supra.  Accordingly, the Veteran's claim of entitlement to service connection for a left knee disorder, to include as secondary to service-connected status post arthroscopy and subtotal lateral meniscectomy of the right knee, is granted.  

Earlier Effective Date - Right Knee

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  The general rule as it pertains to the effective date for an award of increased compensation is that the effective date of such award will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2011).  An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  In this context, the law provides that the effective date of the award "shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011). 

In VAOPGCPREC 12-98 (Sept. 23, 1998), the General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence established that the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.  

Discussion

As noted above, the Veteran's service-connected right knee disability is evaluated 10 percent from February 2, 2007, under 38 C.F.R. § 4.71(a), Diagnostic Code 5257.  Under this code, a 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability of the knee.  

The Veteran and his representative contend that he is entitled to an earlier effective date for the award of a compensable evaluation for his service-connected right knee disability.  

The Board notes that the Veteran's original claim for service connection for a right knee disorder was received by the RO on July 10, 1998.  See 38 C.F.R. §§ 3.151(a), 3.160 (f) (2011).  The October 1998 rating decision granted service connection for status post arthroscopy and subtotal lateral meniscectomy of the right knee and assigned noncompensable evaluation, effective from June 30, 1998 (the day after the Veteran separated from service).  

On February 2, 2007, the Veteran submitted his claim for an increased evaluation for his service-connected right knee disability.  The submitted VA Form 21-526, constitutes a formal claim for increase.  38 C.F.R. § 3.160(f); 38 C.F.R. § 3.151(a) (2011).  In the April 2007 rating decision, the RO assigned a 10 percent evaluation for the Veteran's service-connected right knee disability, effective February 2, 2007, the date that the completed VA Form 21-526 was received by the RO.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the evidence demonstrates that a factually ascertainable increase in the Veteran's service-connected right knee disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  Specifically, a private treatment record from C.H.C., D.O. dated on February 8, 2006, reflects that the Veteran's service-connected right knee disability was productive of chronic pain and intermittent instability.  See a February 2006 private treatment record from C.H.C., D.O.  Accordingly, February 8, 2006, is the appropriate effective date for the 10 percent evaluation for the Veteran's service-connected right knee disability.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011).  Indeed, the February 8, 2006, private treatment record reflects that it is factually ascertainable that an increase in disability had occurred.  Moreover, the Veteran's claim for increase was received by the RO within one year from the date of the private treatment record.  

Accordingly, the criteria for an earlier effective date for the assignment of a compensable evaluation for the Veteran's service-connected right knee disability have been met, and the benefit sought on appeal is granted.


ORDER

New and material evidence not being submitted, the claim of entitlement to service connection for a left shoulder disorder is not reopened.

New and material evidence having been submitted, the claims of entitlement to service connection for a left knee disorder, a cervical spine disorder, a right shoulder disorder, a right hip disorder and a left ankle disorder, are reopened, and to this extent only, the appeal is granted.

Subject to the provisions governing the award of monetary benefits, service connection for a left knee disorder, to include as secondary to service-connected status post arthroscopy and subtotal lateral meniscectomy of the right knee, is granted.

Entitlement to an effective date from February 8, 2006, for a 10 percent evaluation for the Veteran's status post arthroscopy and subtotal lateral meniscectomy of the right knee is granted.


REMAND

Reason for Remand:  To obtain outstanding VA and private treatment records, to afford the Veteran a VA examination, to obtain medical opinions and to adjudicate an inextricably intertwined claim.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board is of the opinion that an additional VA examination is in order in this case for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right knee disability.

Concerning the Veteran's service-connected right knee disability, the Veteran was afforded a VA examination in November 2008 which reflects that range-of-motion findings and objective and subjective symptomatology were recorded.  In March 2009, the Veteran underwent right knee surgery which included partial medial and lateral meniscectomies and multiple chondroplasty procedures.  While the Veteran was afforded another VA examination in May 2009, the report of this VA examination fails to reflect that range-of-motion testing was either conducted or recorded.  Moreover, the May 2009 VA examination was afforded only two months after the Veteran's March 2009 knee surgery, and the post-surgical state of the Veteran's right meniscus and whether the Veteran's right knee had fully healed prior to the examination are unclear.  In order to better identify the Veteran's right knee symptomatology since his March 2009 right knee surgery, the Board concludes that he should be afforded another VA examination.  

Further, the Veteran was most recently afforded a VA examination in connection with his service-connected lumbar spine disability claim in November 2008; more than three year ago.  Moreover, review of the November 2008 VA examination report reflects that the Veteran complained of radicular pain into his left hip.  The November 2008 VA examiner noted that a November 2008 MRI report reflects "bony canal narrowing" at L2-3 and L4-5 which "may be congenital."  See the November 2008 VA examination report.  Accordingly, it is unclear whether the Veteran's neurological symptomatology is associated with his service-connected lumbar spine disability or his congenital "bony canal narrowing."  In light of the time that has passed since the last VA examination and the ambiguity concerning the Veteran's neurological symptoms, the Board concludes that the Veteran should be afforded another VA examination in connection with his service-connected lumbar spine disability.  See generally, VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Concerning the Veteran's claims of entitlement to service connection for a cervical spine disorder, a right shoulder disorder, a right hip disorder and a left ankle disorder, those claims have been reopened by the Board.  Since the RO did not reopen the Veteran's right shoulder, right hip and/or left ankle claims prior to certification to the Board, the Board must remand them so that the RO may consider the evidence of record and decide the claims on the merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Moreover, the Veteran was most recently afforded a VA examination in connection with these claims in September 1998.  As discussed above, at that time, the Veteran was not diagnosed with any disorders of the cervical spine, right shoulder, right hip and/or left ankle.  However, diagnoses for each of these disorders has been rendered since the September 1998 VA examination, and thus, the Board concludes that the Veteran should be afforded another VA examination to determine the nature and etiology of these disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  

The most recent private treatment record associated with the Veteran's VA claims file is dated in April 2009.  Upon remand, the Veteran should be asked to provide the information concerning any recent VA and/or private treatment in connection with his claimed disorders.  After the Veteran has identified such records and provided appropriate releases, the RO/AMC should obtain any identified records.  See e.g., 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); Bell v. Derwinski, 2 Vet. App. 611 (1992); Dunn v. West, 11 Vet. App. 462 (1998).  

Finally, as noted in the Introduction, the Board has referred the Veteran's claim of whether there was CUE in the October 1998 rating decision which denied the Veteran's claim of entitlement to service connection for a lumbar spine condition.  In essence, the Veteran is seeking an earlier effective date for the grant of service connection for his lumbar spine condition under 38 C.F.R. § 3.105.  As such, the referred claim is inextricably intertwined with his current claim on appeal for an earlier effective date.  For this reason, the Board concludes that these issues be adjudicated by the RO and certified to the Board together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him for his right knee, lumbar spine, cervical spine, right shoulder, right hip and/or left ankle.  The Veteran must complete a release for any private treatment records identified by him prior to any attempts to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  The RO/AMC must obtain and associate with the claims file all identified outstanding records of VA treatment pertaining to the Veteran's right knee, lumbar spine, cervical spine, right shoulder, right hip and left ankle.  .  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

3.  Thereafter, the RO/AMC must schedule the Veteran for an appropriate VA examination.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), the examiner must review of the Veteran's VA claims file, to including the service treatment records, private treatment records, VA treatment records, prior VA examination reports and this REMAND.  Thereafter, the examiner should address the following instructions:  

a.  The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected lumbar spine and right knee disabilities under the rating criteria, to include range of motion findings for each disability and periods of incapacitation specifically caused by the Veteran's service-connected lumbar spine disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  

b.  Concerning the Veteran's service-connected right knee disability, the VA examiner should fully describe the state of the Veteran's right knee ligaments, tendons and cartilage (to specifically include whether the Veteran has any dislocated cartilage in his right knee), and state whether or not there is instability in the right knee.  If any instability in the right knee is identified, the VA examiner should fully discuss the frequency and severity of such.  The examiner should further comment on whether the Veteran's right knee is more or less stable since the March 2009 surgical procedure.  

c.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Specifically, the VA examiner must conduct electromyogram (EMG) and nerve conduction studies (NCS) in connection with the Veteran' service-connected lumbar spine disability.  Any and all neurological manifestations which are related to the Veteran's service-connected lumbar spine disability are to be fully described by the VA examiner.  For any neurological symptomatology identified, the VA examiner should specifically state whether such is attributable to the Veteran's service-connected lumbar spine disability or any congenital abnormality, to specifically include the "bony canal narrowing" identified in the November 2008 MRI report.  

d.  The VA examiner should identify any disorder relating to the Veteran's cervical spine, right shoulder, right hip and left ankle.  The examiner must perform x-ray testing of these joints.  

e.  For any identified disorder of the Veteran's cervical spine, right shoulder, right hip and/or left ankle, the examiner must provide an opinion whether it is at least as likely as not that the disorder is causally-related to the Veteran's service.  

f.  For any identified disorder of the Veteran's right hip and/or left ankle, the examiner must provide an opinion whether it is at least as likely as not that the disorder was caused by the Veteran's service-connected right knee disability.  

g.  For any identified disorder of the Veteran's right hip and/or left ankle, the examiner must provide an opinion whether it is at least as likely as not that the disorder was aggravated by the Veteran's service-connected right knee disability.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide any requested opinion, he/she should provide specific reasons for the inability to do so.  

4.  When the development requested has been completed, the Veteran's claims should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


